 1                                                                           The Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7

 8

 9
                                    UNITED STATES DISTRICT COURT
10                                 WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
11

12   TROY SLACK, JACOB GRISMER,
     RICHARD ERICKSON, SCOTT PRAYE,                                CLASS ACTION
13   GARY H. ROBERTS, ROBERT P.
     ULLRICH, HENRY LEDESMA, TIMOTHY                               No. 3:11-cv-05843-BHS
14
     HELMICK, DENNIS STUBER, ERIC
                                                                   ORDER GRANTING PRELIMINARY
15   DUBLINSKI, SEAN P. FORNEY,
                                                                   APPROVAL OF CLASS ACTION
     individually and as Class Representatives,
                                                                   SETTLEMENT
16
                                            Plaintiffs,
17
              v.
18

19   SWIFT TRANSPORTATION CO. OF
     ARIZONA, LLC,
20
                                            Defendant.
21

22
              This matter comes before the Court on Plaintiffs’ Unopposed Renewed Motion for
23
     Preliminary Approval of Class Action Settlement, filed September 20, 2018 (“Renewed
24
     Preliminary Approval Motion”). Plaintiff Class Representatives 1 and Defendant Swift
25
     Transportation Company of Arizona, LLC, entered into a Class Action Settlement Agreement
26

27       1
           The moving class representatives are: Troy Slack, Jacob Grismer, Richard Erickson, Scott Praye, Gary H.
     Roberts, Robert P. Ullrich, Timothy Helmick, Dennis Stuber, and Sean Forney. Class representatives Eric Dublinski
28   and Henry Ledesma died during the pendency of the case.
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 1
     Case No. 3:11-cv-05843-BHS                                                     1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                                   (206) 623-7292 • FAX (206) 623-0594
 1   and Release, dated September 20, 2017 (“Settlement Agreement”) to settle the above-captioned

 2   lawsuit. The Court preliminarily approved the Settlement on October 10, 2017. Dkt. No. 278.

 3   But after preliminary approval, the Class Representatives and Swift developed a disagreement

 4   about the scope of the Class included in the Settlement Agreement, and the scope of the release

 5   of the claims in the Settlement Agreement. Therefore, the Court vacated preliminary approval

 6   on April 10, 2018. Dkt. No. 292. The parties briefed the issues between them multiple times.

 7   The Court issued an order directing the parties to meet and confer and [to propose a process for

 8   moving the matter forward on July 9, 2018]. Dkt. No. 303. After this order, counsel for Class

 9   Representatives and Swift met and conferred over the outstanding issues and agreed to resolve

10   them with the clarifications set forth in Amendment No. 1 to Class Action Settlement Agreement

11   and Release, dated August 29, 2018 (“Amendment”). The Settlement Agreement, with the

12   Amendment, sets forth the terms and conditions for a proposed Settlement and dismissal with

13   prejudice of Swift.

14            The Court has considered the Renewed Preliminary Approval Motion, and the associated

15   Declarations, the Settlement Agreement with the Amendment, the proposed Settlement Notice,

16   and the record in this case. The Court hereby gives its preliminary approval to the Settlement, as

17   amended, and finds that the Settlement is sufficiently fair, reasonable, and adequate to allow

18   dissemination of notice of the Settlement to the Class and to hold a Fairness Hearing; orders that

19   Settlement Notice be sent to the Class in accordance with the Settlement Agreement, with the

20   Amendment, and this Order, and schedules a Fairness Hearing to determine whether the

21   proposed Settlement is fair, reasonable, and adequate.

22            IT IS HEREBY ORDERED AND ADJUDGED:

23            1.       The Settlement Agreement and the Amendment are hereby incorporated by

24   reference in this Order, and all terms and phrases used in this Order shall have the same meaning

25   as in the Settlement Agreement and the Amendment.

26            2.       This Court has subject matter jurisdiction to approve the Settlement Agreement

27   and the Amendment.

28
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 2
     Case No. 3:11-cv-05843-BHS                                            1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                          (206) 623-7292 • FAX (206) 623-0594
 1            3.       The Court preliminarily approves the Settlement Agreement and the Amendment

 2   and finds that the proposed Settlement is sufficiently fair, reasonable, and adequate to warrant

 3   providing notice to the Class.

 4            4.       The Court appoints Kurtzman Carson Consultants (KCC) as the Settlement

 5   Administrator. KCC shall administer the Settlement in accordance with the terms and conditions

 6   of this Order and the Settlement Agreement.

 7            5.       Settlement Notice. The Court approves the proposed notice plan. The Settlement

 8   Administrator, using data supplied by Swift as provided in the Settlement Agreement and the

 9   Amendment, will attempt in good faith to identify Class Members’ last known mailing

10   addresses. Class Counsel, by and through the Settlement Administrator, will provide notice of

11   the settlement to Class Members by: (i) First-Class Mail in a form substantially similar to the

12   form attached as Exhibit 1 to the Declaration of Derek Smith Regarding Class Action Notice

13   Qualifications and Administration Experience (“Settlement Notice”); and (ii) a content-neutral

14   website that will contain the mailed Settlement Notice, as well as further information about the

15   Settlement, including access to the Agreement itself, as well as certain pleadings (“Settlement

16   Website”).

17            6.       Class Counsel and the Settlement Administrator shall use their best efforts to

18   complete the Class Notice process by the Mailed Notice Date listed in Paragraph 20 of this

19   Order.

20            7.       The Court finds that the procedures outlined in the Settlement Agreement and the

21   Amendment and in the Smith Declaration for identifying potential Class Members and providing

22   notice to them constitute reasonable notice and the best practicable notice under the

23   circumstances and an appropriate and sufficient effort to locate current addresses for potential

24   Class Members such that no additional efforts to do so shall be required.

25            8.       Specifically, the Court finds that Class Members shall be identified by the

26   methodology used by Ms. Angela Sabbe in the Expert Report of Angela Sabbe (dated September

27   15, 2016), as supplement with data provided by Ms. Sabbe in October, 2017, a methodology

28   which was adopted and employed by Class Representatives and Swift in this case.
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 3
     Case No. 3:11-cv-05843-BHS                                              1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                            (206) 623-7292 • FAX (206) 623-0594
 1            9.       The Court finds that the Settlement Notice plan, including the form, content, and

 2   method of dissemination of the Settlement Notice to Class Members as described in the

 3   Settlement Agreement and in the Vasquez Declaration, (i) is the best practicable notice; (ii) is

 4   reasonably calculated, under the circumstances, to apprise Class Members of the pendency of the

 5   Lawsuit and of their right to object to and/or exclude themselves from the proposed Settlement;

 6   (iii) is reasonable and constitutes due, adequate, and sufficient notice to all persons entitled to

 7   receive notice; and (iv) meets all applicable requirements of Federal Rule of Civil Procedure 23

 8   and due process.

 9            10.      The Court approves the Plan of Allocation of class settlement funds, as set forth

10   in the Settlement Agreement and the Settlement Notice, and finds that the proposed Plan of

11   Allocation is fair, reasonable, and adequate.

12            11.      Exclusions and Objections. The Court approves the procedures set forth in the

13   Settlement Agreement and the Settlement Notice for exclusions from and objections to the

14   Settlement. Any Class Member who wishes to be excluded from or object to the Settlement

15   must comply with the terms set forth in the Settlement Agreement and Settlement Notice. Class

16   Members who wish to exclude themselves from (“opt out of”) the Settlement must serve on the

17   Administrator, and counsel, a written request for exclusion (“Exclusion Request”) by the

18   Exclusion and Objection Deadline listed in Paragraph 20 of this Order, as provided in the

19   Settlement Notice. Class Counsel shall submit to the Court the name of all Class Members who

20   submit Exclusion Requests at the time Class Counsel file their motion for final approval of the

21   Settlement.

22            12.      All Class Members will be bound by the Judgment dismissing the Lawsuit with

23   prejudice unless such Class Members timely file a valid Exclusion Request. Any Class Member

24   who submits a timely Exclusion Request shall be deemed to have waived any rights or benefits

25   under the Settlement Agreement.

26            13.      The Court preliminarily enjoins all Class Members, unless and until they submit a

27   timely Exclusion Request pursuant to the Settlement Agreement, (i) from filing, commencing,

28   prosecuting, intervening in, or participating as plaintiff, claimant, or class member in any other
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 4
     Case No. 3:11-cv-05843-BHS                                              1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                            (206) 623-7292 • FAX (206) 623-0594
 1   lawsuit or administrative, regulatory, arbitration, or other proceeding in any jurisdiction based on

 2   the Released Claims; and (ii) from filing, commencing, or prosecuting a lawsuit or

 3   administrative, regulatory, arbitration, or other proceeding as a class action on behalf of any

 4   Class Members, based on the Released Claims.

 5            14.      Class Members who wish to object to any aspect of the Settlement must file with

 6   the Court a written statement containing their objection (“Objection”) by the Exclusion and

 7   Objection Deadline listed in Paragraph 20 of this Order, as provided in the Class Notice. Any

 8   Settlement Class Member who does not make his or her objection in the manner provided in the

 9   Class Notice shall be deemed to have waived such objection and shall forever be foreclosed from

10   making any objection to the fairness or adequacy of the Settlement as set forth in this Settlement

11   Agreement, to the Plan of Allocation, and/or to the award of attorneys’ fees and expenses to

12   Class Counsel.

13            15.      Any attorney hired by, representing, or assisting (including, but not limited to, by

14   drafting or preparing papers for a Class Member) a Class Member for the purpose of objecting to

15   any term or aspect of the Settlement Agreement or to the proposed Settlement or intervening in

16   the Lawsuit shall mail to the Administrator and file with the Clerk of the Court a notice of

17   appearance no later than the Exclusion and Objection Deadline listed in Paragraph 20 of this

18   Order.

19            16.      The Court directs the Administrator promptly to furnish Class Counsel and Swift

20   counsel copies of any and all objections, motions to intervene, notices of intention to appear, and

21   other communications that come into its possession (except as otherwise expressly provided in

22   the Settlement Agreement).

23            17.      The Court stays all proceedings against Swift in the Lawsuit until further order of

24   the Court, except that the Parties may conduct such limited proceedings as may be necessary to

25   implement the proposed Settlement or to effectuate its terms.

26            18.      Class Counsel shall file a petition for fees, expenses, and incentive awards by the

27   Fee Petition Deadline listed in Paragraph 20 of this Order. Class Counsel shall file a motion for

28   final approval and responses to any objections/Fee Petition replies by the Motion for Final
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 5
     Case No. 3:11-cv-05843-BHS                                               1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                             (206) 623-7292 • FAX (206) 623-0594
 1   Approval of Settlement and Responses to Objections Deadline listed in Paragraph 20 of this

 2   Order.

 3            19.      The Fairness Hearing shall be held at the date and time listed in Paragraph 20 of

 4   this Order, for the purpose of determining (a) whether the Settlement is fair, reasonable, and

 5   adequate and should be finally approved by the Court; (b) the merit of any objections to the

 6   Settlement; (c) the requested Fee and Expense Award to Class Counsel; (d) the requested

 7   Incentive Awards to the Settlement Class Representatives; and (e) entry of the District Court

 8   Approval Order and Judgment approving the Settlement.

 9            20.      The Court directs that the following deadlines are established by this Order. The

10   Court may, for good cause, extend any of the deadlines set forth in this Order without further

11   notice to the Class.

12            a.       Swift to Provide Class Data to Settlement Administrator: 10/16/2018

13            (within 7 days following entry of this Order)

14            b.       Mailed Notice Date: 11/15/2018

15            (within 30 days following receipt of class data)

16            c.       Exclusion and Objection Deadline: 12/18/2018

17            (within 33 days following Mailed Notice Date)

18            d.       Fee Petition Deadline: 12/14/2018

19            (by 14 days before the Exclusion and Objection Deadline)

20            e.       Motion for Final Approval of Settlement and Responses to Objections

21   Deadline: 1/3/2019

22            (two weeks after objection deadline/at least 2 weeks prior to the Fairness Hearing)

23            f.       Fairness Hearing: 10:00 AM on 1/22/2019

24            (at least 100 days after the date of this Order)

25            21.      The Court reserves the right to adjourn, continue or otherwise change the date of

26   the Fairness Hearing without further notice to the members of the Settlement Class, and retains

27   jurisdiction to consider all further applications arising out of or connected with the proposed

28   Settlement Agreement. The members of the Settlement Class are advised to confirm the date of
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 6
     Case No. 3:11-cv-05843-BHS                                             1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                           (206) 623-7292 • FAX (206) 623-0594
 1   the Fairness Hearing as set forth in the Settlement Notice. The Court may approve the

 2   Settlement Agreement, with such modifications as may be agreed to by the settling parties, if

 3   appropriate, without further notice to the Settlement Class.

 4            IT IS SO ORDERED.

 5

 6   Dated this 9th day of October, 2018

 7

 8

 9

10
                                                          A
                                                          BENJAMIN H. SETTLE
                                                          United States District Judge
11

12

13   Presented by:

14   HAGENS BERMAN SOBOL SHAPIRO LLP

15   By:     /s/ Steve W. Berman
     By:     /s/ Thomas E. Loeser
16   By:     /s/ Jeniphr Breckenridge
17       Steve W. Berman, WSBA #12536
         Thomas E. Loeser, WSBA# 38701
18       Jeniphr Breckenridge, WSBA #21410
     1301 Second Avenue, Suite 2000
19   Seattle, WA 98101
     Telephone: (206) 623-7292
20   Facsimile: (206) 623-0594
21   steve@hbsslaw.com
     toml@hbsslaw.com
22   jeniphr@hbsslaw.com

23   Attorneys for Plaintiffs
24

25

26

27

28
     ORDER GRANTING PRELIMINARY
     APPROVAL OF CLASS ACTION SETTLEMENT - 7
     Case No. 3:11-cv-05843-BHS                                          1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
     010532-11 1064116 V1                                                        (206) 623-7292 • FAX (206) 623-0594
